Citation Nr: 1514064	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  06-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for pseudo-tumor cerebri (PTC) due to medication for service-connected psychiatric disorder.

2.  Entitlement to service connection for foot disability, to include as secondary to PTC.

3.  Entitlement to service connection for eye disability, to include as secondary to PTC or medication for service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over this case was subsequently transferred to the VARO in Cleveland, Ohio, and that office forwarded the appeal to the Board.
 
In July 2012, the Veteran appeared at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  In December 2012 and September 2013, the Board remanded these issues to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's PTC is not caused or aggravated by medication taken for her service-connected psychiatric disorder and is not otherwise related to service or a service-connected disease or injury.

2.  The Veteran's foot disability is not related to service or caused or aggravated by a service-connected disease or injury.

3.  A current eye disability is not caused or aggravated by medication taken for service-connected psychiatric disorder and is not otherwise related to service or caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  PTC was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  A disability of the feet was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.  A disability of the eyes was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in December 2012, February 2013, and October 2013 letters of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The October 2013 letter included information on how to establish entitlement to service connection on a secondary basis, which complied with one of the instructions in the Board's November 2012 remand.  The case was most recently readjudicated in the September 2014 supplemental statement of the case (SSOC).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and affording the Veteran a VA examination and obtaining medical opinions.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the Board's November 2012 remand instructions, the AOJ obtained the Veteran's service records from Great Lakes Naval Hospital.  In addition, after the Board instructed that the AOJ obtain records from the hospital where the Veteran was in Tulsa, the Veteran clarified in February 2013 that she was hospitalized in Topeka rather than Tulsa.  The Board in its September 2013 remand consequently instructed that the AOJ attempt to obtain the records from Topeka as well as any outstanding VA treatment records, and to notify the Veteran accordingly if the records could not be obtained.  The AOJ requested the specified records multiple times and eventually received a negative response.  It notified the Veteran in an April 2014 letter of the steps taken to obtain the records, why they were unsuccessful, and that the Veteran should submit any such documents or advise the AOJ of possible locations of the records.  The AOJ thus complied with the Board's remand instructions and its duty to assist in this regard as well.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

In addition, the Veteran was afforded VA psychiatric, eye, and foot examinations in  April 2013.  The Board found these inadequate and instructed that new examinations be conducted, after which new medical opinions be obtained.  The AOJ obtained the opinions but examinations were not conducted and the opinions did not strictly comply with the Board's remand instructions.  For the reasons indicated below, the Board finds that there was substantial compliance with its remand instructions.  The Court has stated, "It is substantial compliance, not absolute compliance, that is required" under Stegall.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Moreover, substantial compliance with the terms of a remand is shown when the VA's actions "resolve the issue that required the remand order."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment, 13 Vet. App. at 146-47.  Here, the medical opinions discussed below resolved the issues on appeal and were otherwise adequate.  Consequently, the AOJ substantially complied with the Board's remand instructions.  

Moreover, during the July 2012 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Moreover, the undersigned remanded these issues in 2012 and 2013 for records and VA examinations/opinions to identify the nature and etiology of the disorders at issue. As noted above, after these remands the Veteran and her representative were provided with SSOCs and provided an opportunity to respond.  Therefore, there has been compliance with Bryant and section 3.103(c)(2).  

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans with 90 days or more of active service, certain chronic diseases, including tumors of the brain such as the Veteran's PTC, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's primary contention in her written statements and Board hearing testimony has been that her PTC was caused by medication taken for her service-connected schizophrenia, dissociative episodes, competent, personality disorder, sexual deviant and alcoholism, hysterical neurosis, conversion type.  She has also contended that his foot and eye disabilities are related to the PTC and that her eye disabilities are related to the medications taken for her psychiatric disorders.

As noted in the Board's September 2013 remand, the Veteran underwent VA examinations in April 2013.  The April 2013 VA foot examiner diagnosed left foot Morton's neuroma and metatarsalgia.  He opined that there was "no etiological association noted between the entities under discussion per medical literature review," but it was unclear whether he was referring to the PTC.

As also noted by the Board, there is evidence addressing whether the Veteran's PTC is due to the medications she took for her psychiatric disorders, in particular lithium.  Dr. Lansky in a December 1991 letter wrote that the PTC was "perhaps related to" the lithium.  He subsequently added that the relationship between the PTC and lithium was "unclear."  February and March 1994 private hospital discharge summaries indicated that the PTC was "possibly related to lithium use."  In VA treatment notes dated between March 1996 and July 1997, the physician recording the Veteran's medical history wrote that the Veteran indicated that the lithium had caused the PTC.  A June 1988 hospital discharge report reflects a diagnosis of PTC "probably secondary to lithium."  In contrast, earlier hospital records from November 1986, when the disorder was diagnosed, indicate that this etiological relationship was considered, but then ruled out.  Specifically, it was noted that the initial impression was that lithium was the most likely culprit, but after three weeks off the medication, the Veteran continued to have increased intracranial pressure.  More recent VA treatment records linked lithium use to the Veteran's PTC, for example, a June 1995 VA treatment note indicated that the Veteran had started on lithium, but this "caused [PTC] - had 4 shunts."  A June 2001 VA treatment note indicated that the Veteran had a shunt due to a pseudo tumor "secondary to" lithium.  To the extent that these treatment records contain positive and negative medical opinions as to a possible relationship between PTC and lithium, they did not contain a rationale, and are therefore of little if any probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

As noted, the Board instructed that the Veteran undergo an appropriate VA examination to determine the nature and etiology of his PTC.  The Board also instructed that, "[w]here available, the examination should be performed by a neurologist, psychiatrist, or other specialist with the appropriate skills, training, etc. to address the claimed condition."  The Board requested that the examiner address three questions: (1) whether the PTC had its onset during service, became manifest within the one year presumptive period, or was otherwise related to service; (2) whether the PTC was caused by the service-connected psychiatric disorder, in particular the lithium, to include addressing the conflicting evidence noted above; and (3) whether the PTC was aggravated by the psychiatric disorder.

As indicated above, there was no examination, but, rather, an opinion.  In addition, the opinion was signed by a staff physician assistant (PA) in neurology with a Masters in PA Studies (MPAS) and co-signed by a staff neurologist.  The PA first found that the PTC was less likely than not incurred in or caused by service.  Her rationale was that the Veteran had served on active duty from 1968-1970 and there were no symptoms or diagnosis of PTC during service, with the first PTC diagnosis was made in 1986.  She also found that the PTC was less likely than not proximately due to or the result of a service-connected disability.  In her rationale, the PA noted the following: that the VBMS records were thoroughly reviewed and recounted the Veteran's initial hospital admission for headaches in 1986 with elevated ocular pressure and other neurological findings and treatment with lumbar taps for 7 weeks with continued elevated pressure and persistent blurred vision; that the initial thoughts were that psychotropic medications could be the "likely culprit" of the increased pressure, but that discontinuation of the medication did not improve symptoms or pressure, and the next recommendation was discontinuation of Prolixin; that ophthalmology consultation appeared to indicate that an optic disc edema was identified, with unclear visual field defects, and in December 1986 a shunt was placed with initially good response in decreasing headache, but then return of increased pressure was noted; and that after revision of the shunt, it was noted that the Veteran's headaches were much improved, but additional shunt revisions were required.  The PA also noted that, regarding the lithium, there was not felt to be a causal relationship at the time of the BIH diagnosis and the shunt placements, but, in fact, in fact, the Veteran was placed back on the lithium during this operative period with psychiatry stating the patient did much better while taking lithium.  The PA noted that the medical record started to carry the diagnosis of PTC secondary to lithium toxicity, but, "This was certainly not the case when the actual records are reviewed."

The Board finds that the opinion substantially complied with its remand instructions and was adequate, for the following reasons.  Although an opinion was provided rather than an examination conducted, the duty to assist statute and regulation do not require that examination be conducted, but rather, that VA provide "a medical examination or obtaining a medical opinion" when review of the record reflects it is necessary to render a decision on the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  Here, an opinion, without physical examination, was sufficient because there was no additional information regarding the PTC, the psychiatric disorder, and the medication taken for the psychiatric disorder that an examination would have added to the record.  As the opinion reflects, the information as to how the headaches and eye problems developed over time and how and when the lithium was prescribed was already of record.  In addition, the examination was co-signed by a neurologist and this was sufficient to comply with the instruction that the examination be performed by a neurologist, psychologist, or other specialist with the appropriate skills and training to address the claimed condition.  Further, although the PA did not specifically address whether the PTC manifested within the one year presumptive period or whether the PTC was aggravated by the psychiatric disorder, when read as a whole and in the context of the evidence of record, the opinion was broad enough to address these questions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (noting that medical reports must be read as a whole and in the context of the evidence of record).  The PA's reference to lack of symptoms of PTC during service and the diagnosis many years later was consistent with the evidence of record showing no notations of tumor like symptoms in service and normal neurological and other findings at separation, and reflected a conclusion that had the PTC been related to or had its onset in service it would have been expected that such symptomatology would have been apparent.  This also reflects that the disease did not manifest within the one year presumptive period.

Moreover, the PA's conclusion that the Veteran's condition improved while taking lithium reflects a lack of aggravation as well as causation.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (considering the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejecting the argument on the facts of that case).  Reading the examination as a whole, the Board finds that the examiner clearly determined that the Veteran's PTC was not related to medications for her service-connected psychiatric disabilities because the medical timeline, in the opinion of the examiner, showed no causal connection between the two .  It is noted that Black's Law Dictionary defines "nexus" as merely "[a] connection or link often a causal one."  BLACK'S LAW DICTIONARY 1066 (7th ed. 1999); see MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY (10th ed. 1999) (defining "nexus" as "a causal link").  As such, the Board finds that 2014 VA examiner's rationale and conclusion provided enough detail to inform the Board's determination that the appellant's PTC was not aggravated by the medications for her service-connected psychiatric disability.  In this regard, the PA's conclusion that the Veteran was doing better when taking lithium reflected her view that the PTC was not aggravated by the lithium as well as not caused by it.  As the PA specifically addressed the conflicting evidence and concluded that there was a lack of a relationship of any kind between PTC and lithium, as well as between PTC and service her opinion on these questions is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no contrary medical opinion in the evidence of record on this question.  For the foregoing reasons, the Board places substantial weight on 2014 VA examiner's opinion.  

The Veteran is competent to testify as to her observations, but did not contend that she had PTC symptoms during or since service.  Rather, she contended that the PTC was related to the lithium.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to a possible relationship between PTC and lithium is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Her testimony is therefore not competent on this issue.  Overall, the Board finds that the weight of the evidence is therefore against a relationship between PTC and lithium or a service-connected disease or injury, as well as against a relationship between PTC and service or manifestation of PTC within a year of service.

The Veteran's primary contention with regard to her foot and eye disabilities is that they are secondary to the PTC.  As the Board is denying entitlement to service connection for PTC, entitlement to foot and eye disorders secondary to PTC must be denied as a matter of law.  38 C.F.R. § 3.310 (stating that entitlement to service connection is warranted for disability proximately due to or the result of service connected disease or injury).

In addition, the evidence does not reflect that the foot or eye disorders are related to service.  There is no notation of complaints, symptoms, treatment, or diagnoses of foot or eye disorders in the service treatment records, neither foot nor eye disorders manifested until many years after service, and the Veteran did not contend that she had symptoms of these disorders continuously since service.  An April 2013 VA foot DBQ stated that there is "no etiological association noted between the entities under discusion per medical literature review."  In a January 2014 opinion, a VA physician clarified pursuant to the Board's September 2013 remand that the initial opinion as to a lack of relationship between the "two entities" was a reference to, on the one hand, Morton's neuroma and metatarsalgia and on the other PTC.  

In this regard, the April 2013 VA examiner, who concluded that none of the Veteran's current eye conditions "could be incurred in or caused by a claimed in-service injury, event or illness."  The rationale was that the Veteran was unable to tell the examiner what her claimed eye disorder was, clinical examination did not show significant findings other than age appropriate cataracts, pseudophakia, and macular drusen, none of which would be incurred in or caused by a claimed in-service injury, event, or illness.  Although the Board found this examination inadequate, the basis of the inadequacy was the opinion on secondary service connection.  The above opinion is entitled to some probative weight because the examiner explained the reasons for his conclusion based on his clinical examination findings.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no contrary opinion in the evidence of record or notation of complaint, treatment, symptoms, or diagnoses of an eye disorder in service or for many years thereafter.  In addition, the Veteran does not contend, and the evidence does not reflect, that there was symptoms of an eye disorder in service or continuously since then, or that there is a relationship between a current eye disorder and service.  The weight of the evidence is therefore against a relationship between a current eye disability and service.

The Board notes that a VA optometrist in February 2014 found a relationship between papilledema and diplopia (which were not currently extant) and PTC and lithium treatment.  If the Veteran has a current eye disability that is related to the lithium treatment for her psychiatric disorder, she would be entitled to service connection on a secondary basis.  The evidence reflects that she does not have a current eye disability.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed her claim for service connection for an eye disability in February 2004.  The evidence reflects that she has not had either papilledema or diplopia since filing the claim.  Both the April 2013 and February 2014 VA examiners found she did not have these disorders, the April 2013 VA examiner having noted her previous diagnosis of papilledema in 1986 and diplopia in 1994 and 1995.  The VA and private treatment notes, however reflect that the Veteran has not been diagnosed with these disorder since February 2004.  The Board notes that this is not a case like Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), where the record contained a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability.  Here, the diagnoses were many years earlier.

The February 2014 VA examiner also found that the Veteran's cataracts and ptosis were unlikely related to either the PTC or the lithium, and were more likely normal age appropriate changes.  The examiner also found that an eye disorder was not likely aggravated by PTC or lithium.  The rationale was that visual acuity was normal, no diplopia had been reported or documented since 1995, and visual field testing had been unreliable and variable, with the only current ocular condition consistent with visual field loss being the veteran's ptosis.  Moreover, as to conflicting evidence of diplopia, disc edema, and cataracts associated with PTC or lithium, the examiner found that record review indicated that the Veteran had intermittent/transient diplopia 1994/1995 time frame, which presumably resolved after shunt revisions; no diplopia was found or reported on the current examination or the April 2013 VA examination, disc edema was detected in 1986 and attributed to PTC but, per record review, the disc edema had been resolved since at least 1994 with no documentation of recurrence; literature review indicated that lithium induced PTC and papilledema resolve with discontinuation of the drug, and the veteran's cataract was no different than individuals of similar age and there was no evidence to indicate that it is anything other than a natural development.

As the February 2014 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no other competent medical opinion in the evidence of record.  In addition, while lay witnesses are competent to opine as to some matters of diagnosis and etiology, testimony as to a possible relationship between the Veteran's eye disorders and PTC and lithium is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 (Fed. Cir. 2007).

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTC and foot and eye disorders under all theories advanced by the Veteran and reasonably raised by the evidence of record.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for PTC, to include as due to medication for service-connected psychiatric disorder, is denied.

Entitlement to service connection for foot disability, to include as secondary to PTC, is denied.

Entitlement to service connection for eye disability, to include as secondary to PTC or service connected psychiatric disorders, is denied.




____________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


